UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4765



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DAVID LEE GARNER,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-01022-PMD)


Submitted:   May 23, 2008                     Decided:   July 8, 2008


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.    Kevin McDonald, Acting United States
Attorney, Sean Kittrell, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Lee Garner pled guilty to possession of a firearm

by a convicted felon, 18 U.S.C.A. §§ 922(g)(1), 924(e) (West 2000

& Supp. 2008), and was sentenced as an armed career criminal to a

term of 210 months imprisonment.       Although the plea agreement

contained a provision in which Garner waived his right to appeal

his conviction or sentence, Garner now seeks to appeal the district

court’s denial of his motion to withdraw his guilty plea.         The

government has moved to dismiss the appeal based on the waiver.    We

deny the motion to dismiss, but affirm the district court’s denial

of Garner’s motion to withdraw his guilty plea.

          In April 2007, Garner appeared before the district court

to enter a guilty plea conditioned on the state’s willingness to

drop state charges pending against him.     Although the state had

agreed to drop the charges, Garner changed his mind and refused to

plead guilty.   A month later, he entered a guilty plea pursuant to

an agreement in which the government agreed to recommend to the

state solicitor that state charges relating to the instant offense

and an alleged carjacking and kidnapping be dropped.     The state

solicitor appeared in person and confirmed that the state was

dropping the charges, but retaining the option to reindict Garner

if for any reason his federal guilty plea should fail.            The

district court then conducted the colloquy required by Rule 11 of




                               - 2 -
the Federal Rules of Criminal Procedure, and accepted Garner’s

guilty plea.

               After accepting Garner’s guilty plea, the court inquired

about his bond situation.         The state solicitor expressed concern

about releasing Garner, given his history of bond violations.              The

court then revoked Garner’s federal bond. Garner immediately asked

to withdraw his guilty plea, indicating that he had expected to be

released.       The district court denied his motion, and denied his

renewed motion at sentencing.

               On appeal, we first deny the government’s motion to

dismiss the appeal based on Garner’s waiver of appeal rights in his

plea agreement. We agree with the government that the issue Garner

seeks to raise on appeal is within the scope of the waiver.                In

challenging the district court’s denial of his motion to withdraw

his guilty plea, Garner is contesting his conviction.             See United

States v. Leon, 476 F.3d 829, 832 (10th Cir. 2007) (quoting United

States v. Elliott, 264 F.3d 1171, 1174 (10th Cir. 2001)).*

               However, we conclude that the waiver is not enforceable.

A defendant may waive the right to appeal if the waiver is knowing

and intelligent.         United States v. Blick, 408 F.3d 162, 169 (4th

Cir.       2005).   To   determine   whether   a   waiver   is   knowing   and



       *
      Garner relies on an unpublished case from this Circuit,
United States v. Malik, 112 F. App’x 894, 894-95 (4th Cir. 2004),
to support his position, but the defendant in Malik waived only the
right to appeal his sentence.

                                     - 3 -
intelligent, this court examines the background, experience, and

conduct of the defendant.      United States v. Broughton-Jones, 71

F.3d 1143, 1146 (4th Cir. 1995).      Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).      The question of whether a defendant validly

waived his right to appeal is a question of law that this court

reviews de novo.      Blick, 408 F.3d at 168.          Here, the waiver

provision was read by the government in its summary of the plea

agreement, but the district court did not explain the waiver to

Garner or discuss it with him to determine whether he understood

it.   Particularly in a case like Garner’s, where the defendant has

a history of erratic behavior and a question exists about his

mental state, a discussion of the waiver provision is necessary to

establish    that   the   defendant   is   knowingly   and   voluntarily

relinquishing his appellate rights.        Because this discussion did

not occur, we cannot conclude that Garner’s waiver was valid.         We

therefore deny the government’s motion to dismiss the appeal.

            On the merits, Garner contends that his plea was not

knowing and voluntary because it was his understanding that his

state charges would be dropped and the state would have no further

interest in prosecuting him, and that, in addition, his federal


                                 - 4 -
bond would not be revoked.    In effect, he claims his attorney led

him to believe that his guilty plea would result in his release on

a federal bond.    He also asserted, in a letter to the court before

he was sentenced, that he did not remember possessing a gun when he

was arrested because he was “not in the right state of mind” at the

time.   A defendant may withdraw a guilty plea before sentencing if

he can show a “fair and just reason” for doing so.      Fed. R. Crim.

P. 11(d)(2)(B).     “[A] ‘fair and just’ reason . . . is one that

essentially challenges . . . the fairness of the Rule 11 proceeding

. . . .”    United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.

1992) (en banc).     This court reviews the denial of a motion to

withdraw a guilty plea for abuse of discretion.      United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).      Courts consider six

factors in determining whether to permit the withdrawal of a guilty

plea:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or otherwise involuntary;
     (2) whether the defendant has credibly asserted his legal
     innocence; (3) whether there has been a delay between
     entry of the plea and filing of the motion; (4) whether
     the defendant has had close assistance of counsel; (5)
     whether   withdrawal   will   cause  prejudice    to  the
     government; and (6) whether withdrawal will inconvenience
     the court and waste judicial resources.

Ubakanma, 215 F.3d at 424 (citing United States v. Moore, 931 F.2d

245, 248 (4th Cir. 1991) (footnote omitted)).        An appropriately

conducted   Rule   11   proceeding,   however,   “raise[s]   a   strong

presumption that the plea is final and binding.”     Lambey, 974 F.2d


                                - 5 -
at 1394. Here, the record reveals that the district court complied

with Rule 11.    Only one Moore factor weighs in Garner’s favor:         his

speed in asking to withdraw his guilty plea when he learned he

would be continued in custody.        His other claims--that he did not

understand that he would remain in custody, that he was legally

innocent, and that he did not receive the close assistance of

competent counsel--are either contradicted by his sworn statements

at the Rule 11 hearing or by other evidence in the record, such as

defense counsel’s remonstrance that release was not part of his

plea agreement.     “[W]hen a defendant says he lied at the Rule 11

colloquy, he bears a heavy burden in seeking to nullify the

process.”    United States v. Bowman, 348 F.3d 408, 417 (4th Cir.

2003).   We conclude that the district court did not abuse its

discretion in denying Garner leave to withdraw his guilty plea.

            We   therefore   affirm   the   conviction   imposed    by   the

district court.     We deny the government’s motion to dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 6 -